Title: To George Washington from Thomas Conway, 23 July 1778
From: Conway, Thomas
To: Washington, George


          
            sir,
            Philadelphia the 23d July 1778
          
          I find my self just able to hold the penn During a few Minutes, and take this
            opportunity of expressing my sincere grief for having Done, Written, or said any thing
            Disagreeable to your excellency. my carreer will soon be over, therefore justice and
            truth prompt me to Declare my Last sentiments. you are in my eyes the great and the good
            Man. May you Long enjoy the Love, Veneration and Esteem of these states whose Libertys
            you have asserted by your Virtues. I am With the greatest respect sir your Excellency’s
            Most obedt humble Servant
          
            Ths Conway
          
        